        Case: 1:21-cv-00468 Document #: 1 Filed: 01/27/21 Page 1 of 7 PageID #:1




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 ARUNEE CHANNAKORN,

      Plaintiff,

 v.                                                       Case No. 1:21-cv-00468

 NORTHWEST COLLECTORS INC.,

      Defendant.

                                             COMPLAINT

        NOW COMES Plaintiff, ARUNEE CHANNAKORN, through undersigned counsel,

complaining of Defendant, NORTHWEST COLLECTORS INC., as follows:

                                     NATURE OF THE ACTION

        1.         This action is seeking redress for Defendant's violation(s) of the Fair Debt

Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                               PARTIES

        4.         ARUNEE CHANNAKORN (“Plaintiff”) is a natural person, over 18-years-of-age,

who at all times relevant resided at 1N120 Delano Street, Carol Stream, Illinois 60188-2254.

        5.         Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        6.         NORTHWEST COLLECTORS INC. (“Defendant”) is a corporation organized and

existing under the laws of the state of Illinois.



                                                    1
         Case: 1:21-cv-00468 Document #: 1 Filed: 01/27/21 Page 2 of 7 PageID #:2




          7.      Defendant has its principal place of business at 3601 Algonquin Road, Rolling

Meadows, Illinois 60008.

          8.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

          9.      Defendant uses instrumentalities of interstate commerce and the mail in its business

– the principal purpose of which is the collection of debt owed or due or asserted to be owed or

due another.

                                     FACTUAL ALLEGATIONS

          10.     Plaintiff received medical services from Associated Pathology Consultants, S.C. at

a cost of $291.63.

          11.     Plaintiff’s $291.63 account balance is a “debt” as defined by 15 U.S.C. § 1692a(5).

          12.     As result of financial hardship, Plaintiff was not able to make payment(s) towards

her $291.63 account balance.

          13.     On March 31, 2020, Plaintiff filed a voluntary petition for relief under Chapter 7,

Title 11, United States Code.1

          14.     The filing of the case imposed an automatic stay against most collection activities.

This means that creditors generally may not take action to collect debts from the debtor or the

debtor's property. For example, while the stay is in effect, creditors cannot sue, garnish wages,

assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot

demand repayment from debtor by mail, phone, or otherwise.

          15.     The schedules filed by Plaintiff included Associated Pathology Consultants, S.C.

on Schedule F – Creditors Who Have Unsecured Claims.



1
    Ch-7 JSB 20-08604 Arunee Channakorn

                                                   2
          Case: 1:21-cv-00468 Document #: 1 Filed: 01/27/21 Page 3 of 7 PageID #:3




          16.     On April 3, 2020, the Bankruptcy Noticing Center issued a Certificate of Notice,

certifying, under penalty of perjury, that it sent notice of Plaintiff’s Chapter 7 bankruptcy case by

first class mail to Associated Pathology Consultants, S.C., P.O Box 88087, Chicago, Illinois

60680-1087 on April 3, 2020.

          17.     Subsequently, Plaintiff's $291.63 account balance was referred for collection.

          18.     Defendant mailed Plaintiff a letter, dated April 17, 2020 (the "Letter"), which

stated:

     April 17, 2020
                                                                          ACCOUNT SUMMARY
                                                                             Original Creditor
     ARUNEE CHANNAKORN                                          ASSOCIATED PATHOLOGY CONSULTANTS, SC
     1N120 DELANO ST                                               Account No.                 Amount
     CAROL STREAM, IL 60188-2254                                     839035                    $291.63

     CREDIT BUREAU NOTIFICATION

     Payment in full must be made immediately to
     Prevent your account from being reported to
     Equifax, Experian and Transunion.

     Contact our office at once if you wish to avoid this
     Action.

     Sincerely,

     Abby White
     COLLECTION SUPERVISOR

     NORTHWEST COLLECTORS INC. IS A COLLECTION AGENCY.
     THIS IS AN ATTEMPT TO COLLECT A DEBT.
     ANY INFORMATION OBTAINED WILL BE USED FOR THIS PURPOSE.

          19.     The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

          20.     The Letter stated "[p]ayment in full must be made immediately."

          21.     The Letter stated "THIS IS AN ATTEMPT TO COLLECT A DEBT."




                                                            3
       Case: 1:21-cv-00468 Document #: 1 Filed: 01/27/21 Page 4 of 7 PageID #:4




                                           DAMAGES

       22.     The FDCPA seeks to protect debtors from "the use of abusive, deceptive, and unfair

debt collection practices by many debt collectors." 15 U.S.C. § 1692(a).

       23.     Courts have long recognized that bankruptcy is intended to “relief the honest debtor

from the weight of oppressive indebtedness and permit him to start afresh.” In re Renshaw, 222

F.3d 82, 86 (2d Cir. 2000) (quoting Williams v. U.S. Fidelity & Guar. Co., 236 U.S. 549, 554-555,

59 L. Ed. 713, 35 S. Ct. 289 (1915)).

       24.     The automatic stay is one of the fundamental debtor protections provided by the

bankruptcy laws. It gives the debtor a breathing spell from her creditors. It stops all collection

efforts, all harassment, and all foreclosure actions. It permits the debtor to attempt a repayment or

reorganization plan, or simply to be relieved of the pressures that drove them into bankruptcy.

       25.     Defendant’s unlawful collection practices have deprived Plaintiff of one of her

fundamental protections and led Plaintiff to believe her bankruptcy was for naught—causing

anxiety, concern, confusion, and mental anguish..

       26.     The harm to Plaintiff is obvious – denying Plaintiff the ability for new beginnings—

without feeling harassed.

       27.     Concerned with having had her rights violated, Plaintiff engaged counsel—

expending time and incurring attorney’s fees to vindicate her rights.

                                     CLAIMS FOR RELIEF

                                         COUNT I:
                 Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

       28.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.


                                                 4
       Case: 1:21-cv-00468 Document #: 1 Filed: 01/27/21 Page 5 of 7 PageID #:5




                                   Violation of 15 U.S.C. § 1692e

       29.      Section 1692e provides:

                A debt collector may not use any false, deceptive, or misleading
                representation or means in connection with the collection of any debt.
                Without limiting the general application of the foregoing, the following
                conduct is a violation of this section.

                (2)     The false representation of –

                        (A)     the character, amount, or legal status of any debt.

                (10)    The use of any false representation or deceptive means to collect or
                        attempt to collect any debt or to obtain information concerning a
                        consumer.

       30.      The Letter asserted that Plaintiff's $291.63 account balance was due immediately.

       31.      But at the time the Letter was sent, Plaintiff's $291.63 account balance was not due

and was not immediately collectible due to the automatic stay.

       32.      It seems clear, then, that the Letter misrepresented the legal status of Plaintiff's

$291.63 account balance, and used false representation(s) to collect or attempt to collect Plaintiff's

debt in violation of 15 U.S.C. §§ 1692e(2)(A) and e(10). See Randolph v. IMBS, Inc., 368 F.3d

726, 728 (7th Cir. 2004) (“[A] demand for immediate payment while a debtor is in bankruptcy (or

after the debt’s discharge) is ‘false’ in the sense that it asserts that money is due, although, because

of the automatic stay (or discharge injunction), it is not.”

       33.      Plaintiff may enforce the provisions of 15 U.S.C. §§ 1692e(2)(A) and e(10)

pursuant to section k of the Fair Debt Collection Practices Act (15 U.S.C. § 1692k) which provides

"any debt collector who fails to comply with any provision of [the Fair Debt Collection Practices

Act] with respect to any person is liable to such person in an amount equal to the sum of –

                (1)     any actual damage sustained by such person as a result of such
                        failure;

                                                   5
Case: 1:21-cv-00468 Document #: 1 Filed: 01/27/21 Page 6 of 7 PageID #:6




       (2)

              (A)     in the case of any action by an individual, such additional
                      damages as the court may allow, but not exceeding
                      $1,000.00; or

       (3)    in the case of any successful action to enforce the foregoing liability,
              the costs of the action, together with reasonable attorney's fees as
              determined by the court.

WHEREFORE, Plaintiff requests the following relief:

A.     find that Defendant violated 15 U.S.C. §§ 1692e(2)(A) and e(10);

B.     award any actual damage sustained by Plaintiff as a result of Defendant's

       violation(s) pursuant to 15 U.S.C. § 1692k(a)(1);

C.     award such additional damages, as the Court may allow, but not exceeding $1,000

       pursuant to 15 U.S.C. § 1692k(a)(2)(A);

D.     award costs of this action including expenses together with reasonable attorneys’

       fees as determined by this Court pursuant to 15 U.S.C. § 1692k(a)(3); and

E.     award such other relief as this Court deems just and proper.




                                         6
       Case: 1:21-cv-00468 Document #: 1 Filed: 01/27/21 Page 7 of 7 PageID #:7




                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: January 27, 2021                               Respectfully submitted,

                                                      ARUNEE CHANNAKORN

                                                      By: /s/ Joseph S. Davidson

                                                      Joseph S. Davidson
                                                      LAW OFFICES OF JOSEPH P. DOYLE LLC
                                                      105 South Roselle Road
                                                      Suite 203
                                                      Schaumburg, Illinois 60193
                                                      +1 847-985-1100
                                                      jdavidson@fightbills.com




                                                  7
